Citation Nr: 0107543	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for attention deficit 
disorder/decreased mental functioning.

3.  Entitlement to disability rating greater than 20 percent 
for bilateral hearing loss from May 31, 1996, to May 31, 
2000, on appeal from the initial grant of service connection.

4.  Entitlement to restoration of a 20 percent disability 
rating for bilateral hearing loss from June 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1959 to September 
1962, from July 1963 to July 1965, and from September 1965 to 
May 1980.

This appeal arises from rating decisions of the Roanoke, 
Virginia, Regional Office (RO).  An August 1997 rating 
decision denied service connection for attention deficit 
disorder, claimed as decreased mental functioning, and for 
microhematuria.  A May 1998 rating decision granted service 
connection for bilateral hearing loss, and assigned a 20 
percent disability rating, effective from May 31, 1996.  
During the period of the present appeal for an increased 
disability rating, a March 2000 rating decision reduced the 
rating for hearing loss to 10 percent, effective from June 1, 
2000.

This decision will substantively address the issue of service 
connection for hematuria.  The remand section of the decision 
will address the issues of service connection for attention 
deficit disorder/decreased mental functioning, an increased 
rating for hearing loss, and restoration of the 20 percent 
rating for hearing loss.


FINDINGS OF FACT

1.  Microscopic hematuria began during service, and there is 
evidence that it continued following service.

2.  Giving the benefit of the doubt to the veteran, the Board 
finds that microscopic hematuria constitutes a disability for 
which service connection may be granted in this case.


CONCLUSION OF LAW

Microscopic hematuria was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Reports of medical examination, dated in January 1959, 
September 1962, and July 1963, show that clinical evaluation 
of the genitourinary system was normal.  The examination 
reports do not show abnormal urinalyses.

A report of medical examination, dated in September 1965 for 
reenlistment, discloses that clinical evaluation of the 
genitourinary system was normal.  Urinalysis, microscopic, 
was normal.

A February 1970 clinical record entry indicates that the 
veteran had asymptomatic microscopic hematuria.  The entry 
notes the hematuria may have been due to a dive the previous 
day (the veteran was a SCUBA diver).

A January 1972 clinical record entry notes urinalysis showed 
occasional white blood cells and 2-3 red blood cells.

A January 1976 report of medical examination notes urinalysis 
microscopic evaluation showed 2-4 red blood cells.  The 
genitourinary system was clinically normal.  

The March 1980 report of medical history, physician's 
summary, notes the veteran had a history of hematuria.  A 
March 1980 urinalysis report shows 4+ occult blood.  
Microscopic analysis showed rare white blood cells and 14-16 
red blood cells.

An April 2, 1980, urinalysis showed positive occult blood.  
Microscopic showed 3-4 red blood cells.  An April 4, 1980, 
urinalysis showed 8-10 red blood cells.  

A May 1980 consultation report notes asymptomatic 
microhematuria, in 1970, with no workup related to a recent 
dive, as urine cleared and prior urinalyses were noted to be 
within normal limits.  A urinalysis report included with the 
consultation report indicates moderate blood, with 
microscopic revealing 3-4 red blood cells.  A May 1980 
urologic examination report notes an impression of 
microscopic hematuria.

A November 1993 service department urinalysis laboratory 
report notes "large blood" and occasional red blood cells.  
Subsequently, an April 1994 service department urinalysis 
laboratory report notes moderate blood.

An October 1996 VA nephrological examination report notes a 
diagnosis of microscopic hematuria, presumed to be 
orthostatic.

Analysis

Initially, the Board of Veterans' Appeals (Board) notes that, 
during the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  See generally 
Holliday v. Principi, ___ Vet. App. ___, No. 99-1788 (Feb. 
22, 2001).  However, since a favorable decision is being 
rendered as to the issue decided in this case, there is no 
need to assess whether the development of the veteran's claim 
and appeal has been sufficient to meet the enhanced 
obligations embodied in the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity in service, continuity of symptomatology following 
discharge is required.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The service medical records from the veteran's first two 
periods of service do not show any abnormality of the 
genitourinary system, and urinalyses were normal.  Therefore, 
there is no evidence of hematuria during those periods of 
service.  In 1965, at the time of entry into the veteran's 
final continuous period of active service, the genitourinary 
system was normal, and the urinalysis microscopic examination 
was normal.  Therefore, the evidence indicates that there was 
no hematuria prior to the veteran's final continuous period 
of active service.  

The service medical records show that, in 1970, the veteran 
was assessed with microscopic hematuria.  Urinalyses in 1972 
and 1976 showed blood cells in the urine.  In addition, 
urinalyses in March 1980, April 1980, and May 1980 were 
positive for blood and blood cells.  A May 1980 urologic 
examination report shows microscopic hematuria.  He was 
released from active duty and transferred to the Fleet 
Reserve at the end of May 1980.  Accordingly, the evidentiary 
record indicates that the veteran's microscopic hematuria 
began during his final continuous period of active service.  

Service department laboratory reports in 1993 and 1994 show 
blood in the urine.  The 1996 VA examination report shows a 
diagnosis of microscopic hematuria, presumed to be 
orthostatic.  Accordingly, there is evidence that the 
hematuria continued following service.  Generally, where a 
disability develops during service and continues following 
service, service connection is appropriate.  38 C.F.R. 
§ 3.303 (2000).

Service connection may be granted for disability incurred in 
service.  However, there is doubt as to whether the veteran's 
microscopic hematuria actually presents a disability, or 
whether there are any actually disabling manifestations.  The 
Board observes that the medical evidence in the record does 
not show a cause for the microscopic hematuria, and the 1996 
VA examination report indicates it was presumed to be 
orthostatic [pertaining to or caused by standing erect, 
Dorland's Illustrated Medical Dictionary 1195 (28th ed. 
1994)].  The RO noted that the microhematuria was only a test 
result.  However, the microhematuria was not present prior to 
service, and the evidence shows that it began during service, 
and has persisted since the veteran left active service.

We acknowledge that there may not be any current disabling 
manifestations associated with the veteran's hematuria for 
which compensation may be awarded (a matter as to which the 
Board expresses no opinion, since only the issue of service 
connection is before us).  Nevertheless, under the 
reasonable-doubt/benefit-of-the-doubt doctrine, any doubt as 
to whether the microscopic hematuria presents a disability 
which is eligible for service connection is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)).

Based on the above, service connection for microscopic 
hematuria is warranted.


ORDER

Service connection for microscopic hematuria is granted.


REMAND

The veteran claims he has decreased mental function.  In 
October 1996, he was assessed with attention deficit 
disorder.  The veteran was a U.S. Navy diver.  In a June 1998 
statement, the veteran indicated that, from 1973 to 1975, he 
made repeated breath-hold dives to 100 feet.  The veteran 
claims that his decreased mental functioning is due to a lack 
of oxygen from these repeated dives.  A medical examiner has 
not addressed the veteran's contentions or indicated an 
etiology for the attention deficit disorder/decreased mental 
functioning.  Accordingly, this case will be returned to the 
RO for further examination of the veteran.

In addition, the veteran claims his hearing loss is more 
severe than reflected by the 20 percent disability rating 
initially assigned by the RO.  He underwent a VA examination 
during the pendency of this appeal, to determine the status 
of his hearing.

Based upon the results of an August 1999 VA audiological 
evaluation, the RO proposed reducing the disability rating 
for the veteran's hearing loss from 20 percent to 10 percent.  
The veteran was advised of this proposed reduction in January 
2000, and was invited to submit evidence to show that the 
reduction should not take place.  In February 2000, the 
veteran submitted a statement indicating that his disability 
was being evaluated at a VA medical facility at Hampton, 
Virginia.  However, the evidentiary record does not reflect 
that the RO attempted to obtain additional VA medical records 
from the VA medical facility before reducing the disability 
rating.  Records of VA treatment could provide probative 
evidence for assessing this claim, and for determining 
whether the reduction was warranted.  Since such VA medical 
records are in constructive possession of the RO and the 
Board, this case must be returned to the RO to obtain the 
records of the veteran's treatment and associate them with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

As noted above, during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 was enacted.  This 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request legible copies 
of VA treatment records from the VA 
Medical Center at Hampton, Virginia, from 
January 1996 to the present.

2.  Following completion of the above, 
the RO should request that the veteran be 
scheduled for a VA neurologic 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be requested to ascertain 
a diagnosis for any 
neurologic/cognitive/brain disorder that 
may be present.  The examiner should also 
render an opinion as to whether any 
decreased mental functioning that may be 
present is due to repeated breath-hold 
dives in the 1973 to 1975 time frame.  
The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder must be made available to the 
examiner for review prior to evaluation 
of the veteran.

3.  Following completion of the above, 
the RO should review the veteran's claims 
to determine whether service connection 
for attention deficit disorder/ decreased 
mental functioning can be granted, and 
whether an increased disability rating 
for bilateral hearing loss can be 
granted.  The RO should also determine 
whether the 20 percent disability rating 
for bilateral hearing loss can be 
restored.

4.  In completing the foregoing actions, 
the RO should conduct any additional 
evidentiary development and/or comply 
with any additional procedures under the 
Veterans Claims Assistance Act of 2000 
that may be deemed necessary.

5.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



